446 So. 2d 253 (1984)
O'Connor B. GREEN, Appellant,
v.
STATE of Florida, Appellee.
No. 83-516.
District Court of Appeal of Florida, Fifth District.
March 8, 1984.
James B. Gibson, Public Defender, and Larry B. Henderson, Asst. Public Defender, Daytona Beach, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Sean Daly, Asst. Atty. Gen., Daytona Beach, for appellee.
ORFINGER, Chief Judge.
The State concedes that in sentencing appellant following his conviction, the court's written sentence does not comport with the oral pronouncement of sentence in open court. We therefore affirm the judgment of conviction, but remand this case to the trial court for correction of sentence. See Venuti v. State, 437 So. 2d 238 (Fla. 5th DCA 1983); Byrd v. State, 388 So. 2d 1362 (Fla. 5th DCA 1980); Shieder v. State, 430 So. 2d 537 (Fla. 5th DCA 1983).
AFFIRMED and REMANDED.
COBB, J., and LEE, R.E., Associate Judge, concur.